DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
The drawings do not include the reference numerals 4a, 4b, and 4c (corresponding to the first inlet, second inlet, and outlet, respectively) as described per at least paragraph [0026] of applicant’s specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the claim attempts to provide for both a wax pack body and a casing in which wax is filled. The claim is rendered indefinite such that it is not clear as to whether or not the casing is intended to be in reference to the wax pack body or if the casing is intended to be distinct from the wax pack body [e.g., are the casing and the wax pack body not in reference to the same reference numeral 20?]; [e.g., if the wax pack body is the casing, then uncertainty is caused with respect to understanding why there are two terms being used to reference the exact same structure].
Regarding claim 6, the claim recites “the periphery of the flat portion”. There is insufficient antecedent basis for this limitation in the claim [e.g., a periphery of the flat portion has not been clearly established, thereby making it unclear as to which particular side/part of the flat portion is being referenced]; [e.g., providing for a flat portion does not imply that there is a particular periphery/side to the flat portion].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-10 are rejected under 35 U.S.C. 103 as being obvious over EP 0587981 (Wahler) in view of US 3154249 (Saliaris).
Regarding claim 1, Wahler (Figure 1) teaches a thermostat for controlling a coolant circuit (see paragraph [0001]) comprising:
a housing assembly (11) defining an internal cavity (28) therein and first (19) and second (17) inlets [e.g., connection ports/channels] for establishing fluid communication between the internal cavity and the coolant circuit (see Fig. 1 in conjunction with paragraph [0012]) [e.g., noting that the embodiment per Fig. 1 is described as being applicable to various different fluid routing configurations for the coolant/cooling fluid depending on the particular circumstances, and that to this extent, at least one embodiment via which the connection ports/channels 19 and 17 serve as inlets is suggested];
a wax pack (20) arranged in the internal cavity (see Fig. 1 in conjunction with paragraph [0013]), the wax pack comprising a push bar (26) fixed in the housing assembly and a wax pack body [e.g., casing] (21) movable by the push bar (see Fig. 1 in conjunction with paragraph [0013]);
a blocking frame (37) configured to be driven by the wax pack body to open/close the first inlet (see Fig. 1 in conjunction with paragraph [0012]); and
a main valve block (22) configured to be driven by the wax pack body and/or the blocking frame to open/close the second inlet (see Fig. 1 in conjunction with paragraphs [0012]-[0013]) [e.g., further noting that while not explicitly described as a wax, it would be obvious to one of ordinary skill that the temperature-dependent operating element 20 in the casing 21 is (or at least can be) wax, since wax is a standard/commonplace temperature-dependent operating element used in the relevant arts concerning thermostatic control valves for internal combustion engine coolant circuits/systems, and since the temperature-dependent operating element 20 further appears to be of a standard/commonplace wax pack body geometry].
Wahler fails to expressly teach wherein the wax body comprises a rubber hose having a cylindrical body inserted in the casing, and a cover having a clamping portion that is clamped onto the casing to seal the rubber hose between the casing and the cover [e.g., in other words, Wahler fails to expressly describe the particular wax pack configuration/alternative being used].
However, Saliaris (Figure 2) teaches an analogous wax pack configuration/alternative (see Fig. 2 in conjunction with column 1, lines 8-12), wherein the wax body comprises a rubber hose (30) having a cylindrical body [e.g., sleeve] inserted into the casing (27) containing the wax (28), and a cover (26) having a clamping portion (26b) that is clamped onto the casing to seal the rubber hose between the casing and the cover (see Fig. 2 in conjunction with column 2, lines 60-67).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the wax pack configuration/alternative per Saliaris in other comparable thermostats for e.g., alternatively using and/or incorporating the wax pack per Saliaris in the thermostat per Wahler would have been an obvious design option/consideration for those concerned with thermostats for controlling coolant circuits, and such that there would be no exercise of inventive skill involved in accordingly applying the teachings concerning wax pack configurations per Saliaris to other comparable wax pack configurations, such as that of the wax pack configuration per Wahler].
Additionally, in consideration of the fact that Wahler and Saliaris are each relevant to at least the same general field(s) of endeavor concerning thermostat devices for coolant circuits, engine coolant circuits utilizing thermostat devices which comprise temperature-dependent operating elements and/or wax, etc., there would be no surprising result(s)/effect(s) yielded via accordingly applying the teachings concerning wax pack configurations for thermostats of coolant circuits per Saliaris to other comparable wax pack configurations for thermostats of coolant circuits, such as that of the wax pack configuration for per Wahler.
Regarding claim 2, Wahler in view of Saliaris teaches the invention as claimed and as discussed above. Wahler fails to teach wherein the casing comprises a cylindrical wall and a casing flange extending from one end of the cylindrical wall, the clamping portion of the cover being crimped onto the casing flange.
However, Saliaris (Figure 2) teaches wherein the casing comprises a cylindrical wall (27) and a casing flange (27a) extending from one end of the see Fig. 2), the clamping portion of the cover being crimped [e.g., compressed] onto the casing flange (see Fig. 2); see motivation(s) as discussed with regard to claim 1.
Regarding claims 3, 4 and 5, Wahler in view of Saliaris teaches the invention as claimed and as discussed above. Wahler fails to teach wherein a rubber hose flange is formed on one end of the cylindrical body of the rubber hose, the rubber hose flange being clamped in an axial direction between the cover and the casing flange, wherein the rubber hose flange comprises a ring of protruded portion which is biased against the end of the cylindrical wall, and wherein the casing flange comprises a ring of protruded rib which is compressed into the rubber hose flange.
However, Saliaris (Figure 2) teaches wherein a rubber hose flange (30a) is formed on one end of the cylindrical body of the rubber hose, the rubber hose flange being clamped in an axial direction between the cover and the casing flange (see Fig. 2), wherein the rubber hose flange comprises a ring of protruded portion (30a) which is biased against the end of the cylindrical wall (see Fig. 2), and wherein the casing flange comprises a ring of protruded rib (27a) which is compressed into the rubber hose flange (see Fig. 2); see motivation(s) as discussed with regard to claim 1.
Regarding claim 6, Wahler in view of Saliaris teaches the invention as claimed and as discussed above. Wahler fails to teach wherein the cover comprises a flat portion, a peripheral wall extending in one direction from the 
However, Saliaris (Figure 2) teaches wherein the cover comprises a flat portion [e.g., the portion(s) of the cover interfacing with the rubber sleeve 30], a peripheral wall extending in one direction [e.g., radially outwardly] from the periphery of the flat portion, and a crimped edge bent radially inwards from the peripheral wall to form the clamping portion (see Fig. 2) [e.g., observe the portion(s) proximate to the portion(s) 26b]; see motivation(s) as discussed with regard to claim 1.
Regarding claim 7, Wahler in view of Saliaris teaches the invention as claimed and as discussed above. Wahler fails to teach wherein the cover comprises a tube portion extending in an opposite direction from a substantially central position of the flat portion, with a throughhole being formed in the tube portion, the push bar being slidably inserted through the throughhole, and the tube portion having a height sufficient to provide guiding to the push bar.
However, Saliaris (Figure 2) teaches wherein the cover comprises a tube portion [e.g., the structural portion(s) where the corresponding push bar 33 is extending therethrough] extending in an opposite direction from a substantially central position of the flat portion (see Fig. 2), with a throughhole [e.g., the hole defined by the tube portion] being formed in the tube portion (see Fig. 2), the push bar (33) being slidably inserted through the throughhole (see Fig. 2), and the tube portion having a height sufficient to provide guiding to the push bar (see Fig. 2 in conjunction with column 2, lines 60-71); see motivation(s) as discussed with regard to claim 1.
Regarding claim 8, Wahler in view of Saliaris teaches the invention as claimed and as discussed above. Wahler fails to teach wherein a sealing ring is arranged between the cover and the rubber hose.
However, Saliaris (Figure 2) teaches (at least implicitly) wherein a sealing ring is (or can be) arranged between the cover and the rubber hose (see Fig. 2) [e.g., observe the small square/rectangular portions indicated between the cover and the rubber hose, such that said portions are typical structural illustrations that indicate sealing elements/rings/etc.]; see motivation(s) as discussed with regard to claim 1.
Regarding claim 9, Wahler in view of Saliaris teaches the invention as claimed and as discussed above. Wahler fails to teach wherein the casing is a piece formed by pressing stainless steel.
However, the provision of stamping/pressing stainless steel is a well-known and/or commonplace technique for accordingly forming and/or manufacturing mechanical parts, and as such, forming the casing via stamping/pressing would merely involve routine skill in the art. Similarly, the utilization of stainless steel as a material for the forming and/or manufacturing of mechanical parts is also well-known and/or commonplace, such that one of ordinary skill readily recognizes the advantages of using stainless steel as a material in mechanical applications [e.g., such as mechanical system valves and/or valve elements], the advantages at least including material strength, 
Regarding claim 10, Wahler in view of Saliaris teaches the invention as claimed and as discussed above. Wahler (Figure 1) further teaches wherein the main valve block is fixed to [e.g., at least indirectly fixed/connected to] the blocking frame (see Fig. 1), the blocking frame surrounding [e.g., at least partially surrounding] the casing (see Fig. 1) [e.g., observe the uppermost end of the blocking frame 37 with respect to the casing 21], and the thermostat comprises a return spring (32, 33) biasing against the blocking frame (see Fig. 1 in conjunction with paragraph [0016]).
Claim 11 is rejected under 35 U.S.C. 103 as being obvious over EP 0587981 (Wahler) in view of US 3154249 (Saliaris) in further view of US 20150144078 (Hutchins).
Regarding claim 11, Wahler in view of Saliaris teaches the invention as claimed and as discussed above. Wahler (Figure 1) further teaches (at least implicitly) wherein the second inlet is (or is capable of being) coupled with a radiator [e.g., a commonplace heat exchanger of an internal combustion engine coolant circuit] (see Fig. 1 in conjunction with paragraph [0012]) [e.g., the disclosed heat exchanger (described but not shown) could be a radiator, and the disclosed heat exchanger is described as being coupled (at least to some extent) to the second inlet of the thermostat]. Also refer to discussion per claim 1.

However, Hutchins (Figures 9a-9b) teaches an analogous thermostat for controlling a coolant circuit (see Fig. 9a-9b in conjunction with abstract), and wherein the corresponding second inlet (342 or 341) has a central axis which is oblique with respect to that of the internal cavity of the housing assembly (340). Notably, the second inlet is also coupled with a radiator (see Fig. 9a-9b).
As such, the provision of configuring the thermostat such that the second inlet has a central axis which is oblique with respect to that of the internal cavity of the housing assembly would have been an obvious design option/consideration for those concerned with thermostats for controlling coolant circuits.
Additionally, in consideration of the fact that Wahler and Hutchins are each relevant to at least the same general field(s) of endeavor concerning thermostat devices for coolant circuits, engine coolant circuits utilizing thermostat devices which comprise temperature-dependent operating elements and/or wax, etc., there would be no surprising result(s)/effect(s) yielded via accordingly applying the teachings per Hutchins to the thermostat device per Wahler [e.g., the result(s)/effect(s) to be achieved via slightly modifying the second inlet per Wahler to be oblique with respect to the internal cavity of the housing assembly would be readily foreseeable with respect to space and/or flow considerations].

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached on Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747